 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDChildren's Receiving Home of Sacramento andSocial Services Union Local 535, Service Em-ployees International Union, AFL-CIO. Case20-CA-14864March 11, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed on September 20, 1979, bySocial Services Union Local 535, Service Employ-ees International Union, AFL-CIO, herein calledthe Union, and duly served on Children's Receiv-ing Home of Sacramento, herein called Respon-dent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 20, issued a complaint on October 25, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 17,1979, following a Board election in Case 20-RC-14800, the Union was duly certified as the exclu-sive collective-bargaining representative of Respon-dent's employees in the unit found appropriate;'and that, commencing on or about August 20,1979, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On November1, 1979, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On November 23, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November30, 1979, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To Showi Official notice is taken of the record ill the rcprescntationll proced-ing. Case 20-RC- 14800. as the term "record" is defir'd il Secs 1028,and 102 69(g) of the Board's Rules and Regulations. Series , as amendedSee LTV Elecirolystenm. In(.'. 166 NLRiB 938 (196h7. iIfd 388 F 2d 83(4th Cir 1968); Golden Age Bverage (o>. 167 NLRB ISI l967). enifd 415F2d 26 (5lh Cir 1969); Iterrype Co X Pe lflio. 269 F Supp 573(DC Va. 1967); Follett Corp, It)4 NLRB 378 (1967). enfd 397 2d 91(7th Cir 1968). Sec 9d) If the NLRA. as amended248 NLRB No. 53Cause, and a Cross-Motion for Summary Judgmentand/or Motion for Hearing.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the General Counsel's Motion forSummary Judgment and Respondent's Cross-Motion for Summary Judgment and/orMotion for HearingCounsel for the General Counsel contends that itis entitled to summary judgment because all thefactual and legal issues raised by Respondent havebeen determined by admissions in its answer to thecomplaint or by the Board's prior determination inthe representation proceeding (Case 20-RC-14800).Respondent asserts as affirmative defenses to thecomplaint and the Motion for Summary Judgmentthat the complaint fails to state a claim upon whichrelief may be granted, that the certification uponwhich the complaint is based is not proper sincethe Board did not and does not have jurisdictionover Respondent, that recent events and facts con-stitute new evidence clearly demonstrating that theBoard lacks jurisdiction over Respondent, and thatthe information requested by the Union is not rel-evant to its role as the collective-bargaining repre-sentative of the employees of Respondent. We findno merit in Respondent's position.In determining whether a complaint states aclaim upon which relief may be granted, the test iswhether the allegations therein, if true, set forth aviolation of the Act. We have reviewed the com-plaint in the instant matter and conclude that itclearly sets forth a violation of the Act.Respondent's assertion that the Board lacks juris-diction over it is based on arguments which werefully litigated in the representation proceeding.Prior to denying Respondent's request for reviewin that matter, the Board specifically consideredRespondent's argument that it lacked sufficientcontrol over its labor relations to engage in mean-ingful collective bargaining. After reviewing theentire record in that proceeding, the Board con-cluded that the evidence clearly supported the Re-gional Director's determination to the contrary.Respondent now urges us to reconsider our deter-mination of jurisdiction in light of the recentlyissued decision in Lutheran Welfare Services of Illi-nois v. N.L.R.B.2 In that case, the court held thatthe Board lacked jurisdiction over the employer be-cause an employer who was exempt from the Act ex-0(7 F 2d 777 (7th Cir 1979) CHILDREN'S RECEIVING HOME OF SACRAMENTO309erted such a degree of control over the unit employeesas to constitute a 'joint employer. " In so holding, thecourt relied upon a statute, 42 US.C. sec. 2928f(a),which required the exempt employer to "adopt foritself and other agencies using funds or exercising au-thority for which it is responsible [i.e., the nonexemptemployer], rules designed to establish specific stan-dards governing salaries, salary increases, travel andper diem allowances, and other employee benefits.... (emphasis added)." Here the Department ofSocial Welfare for the County of Sacramento,through its director, submits recommendations as tothe precise number of positions needed at theHome and the precise level of wages and benefitsto be assigned to each position; however, the Re-spondent is free to deviate from these recommenda-tions. Under these circumstances we do not findthat the Department of Social Welfare exerts a suf-ficient degree of control over the unit employeesso as to constitute a "joint employer." According-ly, we conclude that Respondent is subject to ourjurisdiction.Respondent's allegation that recent events andfacts constitute new evidence is unsupported by af-fidavit or otherwise. A mere allegation of the exis-tence of new evidence is not enough; in such cir-cumstances Respondent must allege specificallywhat facts and events constitute new evidence sothat the Board maymake a meaningful determina-tion as to whether the facts and events, if true, aresufficient to alter the result.3As to Respondent's allegation that the informa-tion requested by the Union is not relevant, it issufficient to say that the information goes to theidentity of the unit members, their wages and bene-fits, and to the work rules under which the unitmembers must operate. Such information has longbeen held to be presumptively relevant and Re-spondent has neither presented nor alleged the exis-tence of any evidence to overcome that presump-tion.4All other issues raised by Respondent in this pro-ceeding were or could have been litigated in theprior representation proceeding, and Respondentdoes not offer any newly discovered or previouslyunavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. It is well settled thatin the absence of newly discovered or previouslyunavailable evidence or special circumstances a re-spondent in a proceeding alleging a violation ofSection 8(a)(5) is not entitled to relitigate issues:' See. e g 14,r,n Eictrnt C (opat. IlHalihorneu W',rk, 198 NLRB623 (1972)4 See, e.g. .4vdin Ecrgy Di:irn. 245 NI.RB No 66 (1979); ieronaDy'etruff Divisho Mahay Chem l cal Corporation. 233 NI. R 109 ( 1977)which were or could have been litigated in a priorrepresentation proceeding.5We therefore find thatRespondent has not raised any issue other thanthose discussed above which is properly litigable inthis unfair labor practice proceeding. Accordingly,we grant the General Counsel's Motion for Sum-mary Judgment and deny the Respondent's Cross-Motion for Summary Judgment and/or Motion forHearing.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Respondent is a nonprofit, charitable corpo-ration licensed by the State of California to provideshort-term residential treatment care for approxi-mately 70 boys and girls, aged 2 through 18.During the past calendar year the Respondent, inthe course and conduct of its business operations,received gross revenues in excess of $600,000.During that same period the Respondent purchaseddirectly from suppliers located outside the State ofCalifornia goods, materials, and supplies valued inexcess of $2,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II1. THE LABOR ORGANIZATION INVOLVEDSocial Services Union Local 535, Service Em-ployees International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time child careworkers, housekeepers, food service workers,maintenance workers, clerical workers and li-censed vocation nurses employed by the Re-spondent at its facility located at 3555 AuburnBoulevard, Sacramento, California; excluding' See PIlrhiUrh Plawr Gla~e Co .¥ L R Bl 313 U S 146. 162 (1941):Rules and Regulations of the Board. Secs 102 67(n and 102 69(c) 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDconfidential employees, managerial employees,professional employees, guards and supervisorsas defined in the Act.2. The certificationOn July 9, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 20 designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on July 17, 1979, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 24, 1979, theUnion has requested Respondent to furnish it withthe following information:Names, dates of hire, rates of pay, and clas-sifications for all current employees in the bar-gaining unit;Job descriptions of all covered classifica-tions;Copies of any manuals, rule books or othermaterials governing employee conduct; andCopies of materials detailing all currentfringe benefits, and showing eligibility require-ments, employer costs, employee costs andcopies of insurance and pension plans.Since on or about August 20, 1979, and continu-ing to date, Respondent has failed and refused tofurnish the Union the requested information.On or about October 4, 1979, the Union request-ed Respondent by letter to recognize it as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit described aboveand to bargain collectively with it as the exclusivecollective-bargaining representative of said employ-ees with respect to their rates of pay, wages, hoursof employment, and other terms and conditions ofemployment.Since on or about October 4, 1979, Respondenthas failed and refused to recognize and bargainwith the Union as the exclusive collective-bargain-ing representative of its employees in the unit de-scribed above.Accordingly, we find that Respondent has, sinceAugust 20, 1979, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Children's Receiving Homeof Sacramento set forth in section III, above, oc-curring in connection with its operations describedin section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom; pro-vide the Union with the information which it re-quested July 24, 1979; upon request, bargain collec-tively with the Union as the exclusive representa-tive of all employees in the appropriate unit; and, ifan understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Children's Receiving Home of Sacramento isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Social Services Union Local 535, Service Em-ployees International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All full-time and regular part-time child careworkers, housekeepers, food service workers, main-tenance workers, clerical workers and licensed vo-cation nurses employed by the Respondent at its fa-cility located at 3555 Auburn Boulevard, Sacra-mento, California; excluding confidential employ-ees, managerial employees, professional employees, CHILDREN'S RECEIVING HOME OF SACRAMENTO311guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since July 17, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said apropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about August 20, 1979, andat all times thereafter, to provide informationwhich is relevant to the collective-bargaining pro-cess to the above-named labor organization as theexclusive bargaining representative of all the em-ployees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By refusing on or about October 4, 1979, andat all times thereafter, to bargain collectively withthe above-named labor oraganization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices with the meaning of Section 8(a)(5) of theAct.7. By the aforesaid refusals to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Children's Receiving Home of Sacramento, Sacra-mento, California, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Social ServicesUnion Local 535, Service Employees InternationalUnion, AFL-CIO, as the exclusive bargaining rep-resentative of its employees in the following appro-priate unit:All full-time and regular part-time child careworkers, housekeepers, food service workers,maintenance workers, clerical workers and li-censed vocation nurses employed by the Re-spondent at its facility located at 3555 AuburnBoulevard, Sacramento, California; excludingconfidential employees, managerial employees,professional employees, guards and supervisorsas defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Provide the above-named labor organizationwith the following information:Names, dates of hire, rates of pay, and clas-sifications for all current employees in the bar-gaining unit;Job descriptions of all covered classifica-tions;Copies of any manuals, rule books, or othermaterials governing employee conduct; andCopies of materials detailing all currentfringe benefits, and showing eligibility require-ments, employer costs, employee costs andcopies of insurance and pension plans.(c) Post at its Sacramento facility copies of theattached notice marked "Appendix."6Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 20, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.In he een I hat thi, Order i, eforced bh at Jludgment 1 ,I L'tiredStalts', Court of Appeal, the x rd,Js in the nlotice re.dinig 'Poted hbOrdetl of the NationatJl I hior Rliolls B,,, t .. h.I J [C.l d j s-tcd Pu'.ts-tnt to .JdgntCrll o t tUnited SIt'c ( ,t l A ,I Arp lds FI'or, mg iOrder of the Nhltrl.lI Relations Ho.rd" 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Social Services Union Local 535, ServiceEmployees International Union, AFL-CIO, asthe exclusive representative of the employeesin the bargaining unit described below.WEWILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time child careworkers, housekeepers, food service work-ers, maintenance workers, clerical workersand licensed vocation nurses employed byChildren's Receiving Home of Sacramentoat its facility located at 3555 Auburn Boule-vard, Sacramento, California; excluding con-fidential employees, managerial employees,professional employees, guards and supervi-sors as defined in the Act.WE WILL provide the above-named Unionwith the following information:Names, dates of hire, rates of pay, andclassifications for all current employees inthe bargaining unit;Job descriptions of all covered classifica-tions;Copies of any manuals, rule books, orother materials governing employee con-duct; andCopies of materials detailing all currentfringe benefits, and showing eligibility re-quirements, employer costs, employee costsand copies of insurance and pension plans.CHILDREN'S RECEIVING HOME OFSACRAMENTO